DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. US 2010/0250369 further in view of Lablans US 2014/0267775.


In regarding to claim 1 Peterson teaches:
1. A method, comprising receiving notification of a target real world location; 
User device 10 may be a wireless mobile device, or a TCU in vehicle 1105. Polygons A-D will surround vehicle 1105 as it travels in direction 1107. If vehicle 1105 transmits its travel information, e.g. GPS information, to a central server 1108 over communications network 1109, the server can then determine when the vehicle is within polygon A. It will be appreciated that network 1109 can include wireless networks, wired networks, the internet, local area networks, and other similar networks known in the art. As discussed above, user device 10 can communicate across, network 1109 according to multiple protocols and technologies to various devices, including server 1108, that couple to the network. When vehicle 1105 is within polygon A, server 1108 determines that images from cameras 1110-AA through 1110-EE are of interest to the driver, assuming he continues traveling in direction 1112. However, if the GPS travel information sent while vehicle is within the special intersection polygon E indicates a heading roughly corresponding to direction 1114, then central server 1108 assumes that vehicle 1105 has changed roads and is now traveling in direction 1114. If central computer 1108 determines that the car is traveling in direction 1114, then it updates the addresses corresponding to camera images, or identifiers associated with the cameras, or images there from, corresponding to cameras 1110-DD, 1110-FF, 1110-GG, and 1110-HH as cameras images that the driver of vehicle 1105 would like to see images from. Polygons A-D, F-G, J, and K are location polygons that only associate camera addresses, or identifiers with geographic location coordinates of a vehicle. However, polygon E is an intersection polygon, and relates not only location with camera information, but also heading with camera information. Thus, the central server user presence within polygon E, along with heading from GPS information from GPS circuitry in user device 10 in vehicle 1105 to predict whether the vehicle will follow direction 1112 or 1114. It will be appreciated that a tolerance may be assigned to the heading determination--the tolerance will typically be tighter the higher the number of roads emanating from an intersection polygon. Accordingly, server 1108 can automatically select the camera images to provide to vehicle 1105 depending on the direction the server predicts that the vehicle will follow based on the location and heading information received from the user device.
Peterson, 0116, emphasis added

comparing, by one or more processors, the target real world location with a table of location coded cameras corresponding with a plurality of camera feeds; 
Table 1200 also contains a camera ID field 1208. Field 1208 can contain addresses (i.e. IP addresses, file names, URLs, links, or other network retrieval means) that provide images from the corresponding camera. Or, the camera field 1208 may contain an identifier that a user device, such as a TCU, can use to wirelessly request one or more images directly from the camera corresponding to the identifier infield 1208. Or, field 1208 can contain an actual image or video file downloaded from the corresponding camera. Thus, a user device located in a given polygon can access recent image or video content from the camera identified in field 1208 corresponding to the polygon identified in field 1202 that corresponds to the user device's location and direction. Also, as shown in FIG. 12, table 1200 can associate multiple cameras with the same polygon. Thus, as shown in FIG. 11, a driver might be located in polygon A, in which case he would probably have an interest in seeing image from cameras 1110-AA, BB, CC, DD, and EE, assuming his predetermined route was in direction 1112 after the intersection surrounded by polygon E. When user device 10 in vehicle 1105 sends to TOC 1108 travel information containing location coordinates within polygon A, the TOC may determine that POLY ID.sub.1 in FIG. 12 surrounds the vehicle's current location. If heading is a null character, then the TOC would send camera images (links, addresses, etc.) associated with POLY ID.sub.1 to the TCU for display. Alternatively, the TCU could have already downloaded and stored the camera images automatically, since the TCU may be programmed with the camera identifiers located along a preferred route, such as a commute to work, for example. Also, some of the camera images associated with a given polygon and heading may be advertising images--the TCU may interlace the displaying of the advertising images with the displaying of the traffic camera images.
Peterson, 0094, 0116-0118, emphasis added

selecting, by the one or more processors, automatically from the plurality of camera feeds a subset of camera feeds, 
Table 1200 also contains a camera ID field 1208. Field 1208 can contain addresses (i.e. IP addresses, file names, URLs, links, or other network retrieval means) that provide images from the corresponding camera. Or, the camera field 1208 may contain an identifier that a user device, such as a TCU, can use to wirelessly request one or more images directly from the camera corresponding to the identifier infield 1208. Or, field 1208 can contain an actual image or video file downloaded from the corresponding camera. Thus, a user device located in a given polygon can access recent image or video content from the camera identified in field 1208 corresponding to the polygon identified in field 1202 that corresponds to the user device's location and direction. Also, as shown in FIG. 12, table 1200 can associate multiple cameras with the same polygon. Thus, as shown in FIG. 11, a driver might be located in polygon A, in which case he would probably have an interest in seeing image from cameras 1110-AA, BB, CC, DD, and EE, assuming his predetermined route was in direction 1112 after the intersection surrounded by polygon E. When user device 10 in vehicle 1105 sends to TOC 1108 travel information containing location coordinates within polygon A, the TOC may determine that POLY ID.sub.1 in FIG. 12 surrounds the vehicle's current location. If heading is a null character, then the TOC would send camera images (links, addresses, etc.) associated with POLY ID.sub.1 to the TCU for display. Alternatively, the TCU could have already downloaded and stored the camera images automatically, since the TCU may be programmed with the camera identifiers located along a preferred route, such as a commute to work, for example. Also, some of the camera images associated with a given polygon and heading may be advertising images--the TCU may interlace the displaying of the advertising images with the displaying of the traffic camera images.
Peterson, 0094, 0116-0118, emphasis added


However, Peterson fails to explicitly teach, but Lblans teaches:


wherein the subset includes only camera feeds of cameras with location codes matching the target real world location; and which are determined as having visibility to the target real world location based on an arrangement of virtual objects in a virtual model that models a real world space which includes the target real world location;

In one embodiment of the present invention, an area is an area under surveillance by calibrated cameras. Geospatial coordinates of almost any point on a surface in the area under surveillance and visible by a camera can be determined from images generated by the cameras in the area under surveillance. In one embodiment of the present invention a user has a camera with GPS and camera pose determining capabilities and the user is enabled to view on a screen on the camera an image generated in real-time or substantially in real-time by one or more calibrated cameras that observe the area under surveillance. Because the 2D space of the camera(s) is known, the intersection point of the two cameras (the static camera and the mobile camera) is determined. The 3D space under surveillance is reversibly associated with the calibrated cameras. This means that all surface coordinates in the 3D space under surveillance are associated with the calibrated cameras that cover these coordinates. This means that when the mobile camera tracks an object or a person after a first intersection point has been determined the object which is tracked by the mobile camera can also be viewed on the images of the static cameras. For every image frame, geospatial coordinates of the object are determined. Each set of geospatial coordinates is associated with the 3D-to-2D transformation of one or more cameras.

In one embodiment of the present invention a map 1408 of the environment is stored on the camera and can be made visible on the screen. This is illustrated in FIG. 14. An object 1414 may be spotted on a crossing of a street. Because a map is calibrated against GPS coordinates the coordinates of 1414 are known and can be calculated by a camera 1404 which can share them with 1402.
Lblans, 0073, 0118 emphasis added

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine with the system of Peterson in order wherein the subset includes only camera feeds of cameras with location codes matching the target real world location; and which are determined as having visibility to the target real world location based on an arrangement of virtual objects in a virtual model that models a real world space which includes the target real world location; as such, the system or user able to identify target object with a clear image. 


and initiating a signal to display the selected subset of camera feeds. 
Peterson, 0118-0119. 


In regarding to claim 2 Peterson and Lblans teaches:
2. The method of claim 1, further Peterson teaches comprising updating the selected subset of camera feeds in response to receiving an updated target real world location. 
FIG. 10 illustrates a flow diagram of a method for automatically updating and displaying the most relevant traffic camera image, or images, on a user device display as a user travels along a route. 
Peterson, 0016, emphasis added. 



In regarding to claim 3 Peterson and Lblans teaches:
3. The method of claim 1, further Peterson teaches wherein the real world location is GPS coordinates. 
Peterson, 0118 

Claims 5-6, 8-9 list all similar elements of claims 1-2, 2-3 but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-2, 2-3 applies equally as well to claims 5-6, 8-9.
In regarding to claim 14 Peterson and Lblans teaches:
14. (new) The method of claim 1, wherein the virtual objects in the virtual model include virtual objects that respectively represent the cameras, terrain features, and structures of the real world space. 
Lblans, 0094, 0220, 0262-0265 
 

In regarding to claim 15 Peterson and Lblans teaches:
15. (new) The method of claim 14, further Lblans teaches wherein the cameras, terrain features, and structures of the real world space are reproduced within the virtual model in like sizes, proportions, relative positions, and arrangements as in the real world space. 
Lblans, 0094, 0220, 0262-0265 

In regarding to claim 16 Peterson and Lblans teaches:
16. (new) The method of claim 1, further Lblans teaches wherein the virtual model models a real world city.
Lblans, 0094, 0220, 0262-0265 
  

In regarding to claim 17 Peterson and Lblans teaches:
17. (new) The method of claim 1, further Lblans teaches wherein for at least one camera, visibility is determined as not being present if a virtual object representing the at least one camera has its view of the virtual location representing the target real world location blocked by a virtual building representing a real building or a virtual terrain feature representing a real terrain feature.  
Lblans, 0094, 0220, 0262-0265 

Claims 10-13 list all similar elements of claims 14-17 but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 14-17 applies equally as well to claims 10-13.
Claims 18-20 list all similar elements of claim 1. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 18.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. US 2010/0250369 and Lablans US 2014/026775 as applied to claims 1-3 above, and further in view of Rauner US 2014/0364081.

In regarding to claim 4 Peterson and Lablans teaches:
4. The method of claim 1, 
However, Peterson and Lablans fails to explicitly teach, but Rauner teaches wherein the notification received in the receiving step is associated with a request for first responder assistance.  
In still the same or a different embodiment, structure module 1657 can provide automatic first responder assistance. For example, structure module 1657 can use specific user locations within a building schematic to trigger pre-defined ingress/egress/evacuation plans and provide these to appropriate emergency response units. Ingress, egress, tactical planning and other emergency responder information associated locations within a building schematic can be stored in storage device 162. By defining target locations within the building schematic, structure module 1657 can provide instructions for ingress, egress, potential hazards, and scenario specific alternatives. In other embodiments, structure module 1657 can provide other information about the structure at the emergency location to the appropriate emergency response units. After procedure 2099 (FIG. 17), activity 1787 is complete.

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rauner into a system of Peterson and Lablans in order to the notification received in the receiving step is associated with a request for first responder assistance, as such, using the notification received associated with first responder assistance benefits or advantages, in a solutions to problems my existed.


Claim 7 list all similar elements of claim 4, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481